Citation Nr: 0723462	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-36 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an earlier effective date than January 24, 
2001 for entitlement to a total disability rating for 
compensation purposes based on individual unemployability due 
to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
October 1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah, in which an effective date earlier 
than January 24, 2001 for the grant of entitlement to TDIU 
was denied.

This case was advanced on the docket in a July 2007 motion.


FINDINGS OF FACT

1.  In a February 2003 decision, the Board granted service 
connection for neurological impairment of the right upper 
extremity. In a March 2003 rating decision, the RO 
effectuated this grant, assigning a 10 percent evaluation for 
mild ulnar neuropathy of the right upper extremity, effective 
in November 1987.  The veteran appealed the evaluation 
assigned.

2.  In an August 2004 rating decision, the RO granted a 30 
percent evaluation for mild ulnar neuropathy of the right 
upper extremity.  By the same rating decision, the RO granted 
entitlement to TDIU, effective January 24, 2001, the earliest 
date at which the veteran met the schedular requirement for 
TDIU.  The veteran did not appeal this rating decision and it 
became final in August 2005.

3.  In April 2006, the veteran filed the current claim for an 
earlier effective date.

4.  The veteran's free-standing claim for an earlier 
effective date is barred as a matter of law.







CONCLUSION OF LAW

The claim for an effective date earlier than January 24, 2001 
for entitlement to TDIU is denied as a matter of law.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.400, 20.200, 20.201, 20.202, 
20.302, 20.1100, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim for increase 
shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If a veteran files a claim for 
compensation with VA, and the claim is disallowed, he has the 
right to appeal that denial to the Board.  See 38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.  If the 
veteran does not perfect an appeal, however, the rating 
decision becomes final.  See 38 C.F.R. §§ 20.302(a), 20.1103. 

An August 2004 rating decision that granted TDIU effective 
from January 24, 2001 became final when the veteran did not 
file an appeal within the time provided by statute after he 
received notice of that decision.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  

In April 2006, seven months after the August 2004 rating 
decision became final, the veteran filed a claim for an 
earlier effective date.  However, the finality of the August 
2004 decision can only be overcome in two ways - by a request 
for a revision based on clear and unmistakable error (CUE) or 
by a claim to reopen based on new and material evidence.  
While the veteran has made statements that he believes the 
effective date assigned the grant of TDIU was based on errors 
and mistakes on the part of VA, neither he nor his 
representative have asserted a claim of CUE in the August 
2004 rating decision.  Nor has he or his representative 
asserted a claim based on new and material evidence.  
Therefore, his challenge to the effective date for the grant 
of TDIU is barred as a matter of law.  See Rudd v. Nicholson, 
20 Vet. App. 296 (2006) (free-standing claim for earlier 
effective dates vitiates the rule of finality).  

Accordingly, the veteran's free-standing claim for an earlier 
effective date for the grant of TDIU must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of lack of legal merit).  

As the claim is being denied as a matter of law, VA's duties 
of notice and assistance are not applicable. 


ORDER

An effective date earlier than January 24, 2001 for the grant 
of an entitlement to TDIU is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


